Citation Nr: 0716194	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to higher initial ratings for diabetes mellitus, 
evaluated as 20 percent disabling from February 8, 2001 to 
November 27, 2005 and 40 percent disabling since November 28, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1952 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  For the period from February 8, 2001 to November 27, 
2005, the veteran's diabetes mellitus was managed by 
restricted diet and insulin without regulation of activities 
or hospitalization.

2.  Since November 28, 2005, the veteran's diabetes mellitus 
requires insulin and restricts his diet and activities; there 
are no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or the need for twice a month 
visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial evaluation for diabetes mellitus, 
in excess of 20 percent from February 8, 2001 to November 27, 
2005 and 40 percent since November 28, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.119, Diagnostic Code (DC) 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2003, the RO established service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective February 8, 2001.  In October 2006, the RO 
increased the disability rating to 40 percent, effective 
November 28, 2005.  Since the RO has assigned staged ratings 
for the veteran's service-connected diabetes mellitus, the 
Board will consider whether a higher evaluation is warranted 
during each period in question.

The Board notes that in the May 2003 and October 2006 rating 
decisions, the RO also established service connection and 
separate disability evaluations for the following conditions: 
coronary artery disease hypertension; diabetic nephropathy; 
peripheral vascular disease of the right lower extremity and 
peripheral vascular disease of the left lower extremity, all 
as due to the diabetes mellitus.  These issues were not 
appealed by the veteran.  Therefore, symptomatology 
associated with these disabilities may not be utilized to 
rate the underlying diabetes mellitus.  38 C.F.R. § 4.119.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  As previously noted, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under that diagnostic code, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet; and a 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

During the period commencing February 8, 2001, VA outpatient 
treatment records show the veteran was required to use 
insulin for control of his diabetes mellitus.  In June 2000 
his blood sugars were in the mid to upper 100s.  He also had 
occasional hypoglycemia with a blood sugar level around 65.  
The veteran walked 30 minutes 4-5 days a week, but was not 
necessarily compliant with diet.  By February 2001, the 
veteran was more compliant with diet and exercise.  

On VA examination in April 2001, the veteran reported no 
episodes of ketoacidosis or hypoglycemic reactions.  He was 
on a low calorie diet, but did not remember the number.  
There was no restriction of activities.  He was treated with 
Glyburide two 10 mg tablets twice a day and Metformin 500 mg 
twice a day.  He saw his diabetic care provider every three 
months.  He had good pulses in both feet and no problems with 
vision.  

Additional VA outpatient treatment records show that in 
August 2001 the veteran continued to walk 45 minutes 5 days a 
week.  He reported his blood sugars in the 100s and that 
readings were higher since he received a new meter which 
seemed to be accurate.  He had hypoglycemic symptoms about 
once a week that awakened him.  In May 2002, the veteran was 
on NPH insulin twice daily because he felt there was less 
fluctuation in his blood sugar reading doing this and had 
only occasional hypoglycemia at this point.  

During VA examination in April 2003, the examiner noted there 
was no review of the claims file, but he was able to obtain a 
detailed history from the veteran consistent with that 
reflected in the record.  The examiner noted the veteran had 
initially started on oral antihypoglycemic agents but started 
insulin a year ago.  He was currently on NPH insulin 34 units 
in the evening, Glyburide twice a day, and Glucophage twice 
day.  He denied laser treatment for his eyes.  His history 
was significant for myocardial infarct and angioplasty in 
1991 and bypass surgery in 1998.  He has done quite well 
since that time.  The veteran also had a history of 
hypertension, elevated cholesterol and erectile dysfunction.  
His renal function is good.  The veteran was quite active, 
walking 1-1/2 miles a day five times per week without chest 
pain or intermittent claudication.  The clinical impression 
was diabetes mellitus type II with associate hypertension, 
coronary artery disease, hyperlipoproteinia and diabetic 
impotency, all related to his diabetes mellitus.  

During VA examination in early November 2005 it was noted the 
veteran was on Glipizide twice a day, Glargine insulin in the 
evening and Novolog two to three times a day.  He denied any 
history of strokes or laser treatment on his retinas.  He 
walked a mile and a quarter daily and did yard work with a 
riding mower.  Examination of the legs was negative with no 
evidence of intermittent claudication.  There was no 
regulation of activity due to diabetes.

Based upon the preceding facts, it is apparent that while 
insulin use and a modified diet were required, there is no 
competent evidence during the time period in question that 
diabetes mellitus resulted in regulation of activities, or 
other symptomatology consistent with a higher evaluation.  As 
such, it follows that the criteria for an evaluation in 
excess of 20 percent were not met.  

Since November 28, 2005, the RO assigned a 40 percent 
evaluation for the veteran's diabetes mellitus.  On that 
date, the veteran was seen on an outpatient basis and 
reported his fasting glucose was usually 100-150.  He was 
noted to have stopped taking Glipizide and was having some 
trouble sticking to his ADA diet.  He also complained of 
bilateral cramping in his calves with walking.  

On VA examination in September 2006, the examiner noted the 
veteran had no history of ketoacidosis or hypoglycemic 
reaction and had never been hospitalized for either 
condition.  Although he was unclear about the caloric value 
of his diet, he usually watched what he ate.  He monitored 
his blood sugars at home with fasting glucose in the 150 to 
160 range.  He was on oral hypoglycemic agents to include 
Glipizide but had started on insulin therapy about four years 
ago.  The veteran's cardiac history was noted, but there was 
no evidence of visual problems including diabetic 
retinopathy.  The examiner determined that there was no 
restriction of activities because of hypoglycemic reactions; 
however, the veteran's physical activities were restricted 
because of intermittent claudication.  

While the veteran's diabetes mellitus continues to require 
insulin, restricted diet, and now apparently some regulation 
of activities, there is no competent evidence that he had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  Moreover, as noted above, the 
veteran receives separate compensable evaluations for 
peripheral vascular disease affecting both lower extremities.  
As such, during the period since November 28, 2005, the 
criteria for an evaluation in excess of 40 percent have not 
been met.

Accordingly, the criteria for the assignment of initial 
ratings in excess of 20 percent from February 8, 2001, and in 
excess of 40 percent from November 28, 2005, are not met.  
The Board has considered the veteran's contentions in making 
this decision and considers them credible insofar as he 
described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  Therefore the current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the 
time period under consideration and there is no basis for the 
assignment of further staged ratings under the Fenderson 
case.

Therefore, a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in March 2001, October 2002, and March 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  For example, by letter issued in 2006, the veteran 
was told that he must submit evidence showing that his 
disability had increased in severity, and since that claim is 
being denied, any such effective date questions are moot.  
The veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial to 
the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial evaluation for diabetes mellitus, in excess of 20 
percent from February 8, 2001 and 40 percent since November 
28, 2005 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


